Citation Nr: 0708556	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty with the New Philippine 
Scouts from July 1946 to May 1949.  The veteran died in March 
2003, and the appellant seeks benefits as the veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The appellant appears to have raised the issue of whether the 
veteran had recognized military service with the Armed Forces 
of the Unites States prior to July 1946.  The Board has 
previously denied this claim in an October 1998 decision.  It 
is referred to the RO for further appropriate consideration. 


FINDINGS OF FACT

1. In a rating decision in August 2003, the RO denied the 
claim of service connection for the cause of the veteran's 
death; after the appellant was notified of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the rating decision.  

2. The additional evidence received since the rating decision 
in August 2003 by the RO is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  




CONCLUSION OF LAW

As new and material evidence has not been received, the 
rating decision in August 2003 by the RO, denying service 
connection for the cause of the veteran's death, is final and 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004.  The notice informed the appellant of the 
type of evidence needed to substantiate the underlying claim 
for Dependency and Indemnity Compensation, that is, service 
connection for the cause of the veteran's death, which is 
evidence that the veteran died from a service-related injury 
or disease.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit any evidence in her 
possession that pertained to her claim.  For example, she was 
asked to submit evidence that established a causal 
relationship between the veteran's death-causing condition 
and his active duty service.  The notice included the general 
effective-date provision for service connection, that is, the 
date of receipt of the claim.  

The VCAA notice in December 2004 also informed the appellant 
as to the type of evidence necessary to reopen the claim, 
namely, new and material evidence and what each of those 
terms - "new" and "material" - means.  

The Board notes that by letter in April 2006, the RO provided 
the appellant with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  In any case, as the claim is denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new and material evidence 
claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The appellant was afforded the 
opportunity to testify at a personal hearing, but she 
declined to request a hearing.  The RO was unsuccessful in 
obtaining the veteran's service medical records, for the 
reason that they were reportedly in a storage area at the 
National Personnel Records Center in St. Louis, Missouri, 
which was involved in a fire in the early 1970s.  VA has 
obtained a copy of the veteran's death certificate as issued 
by the Office of the Civil Registrar General.  The RO 
obtained records of treatment from the veteran's private 
physician, O.T., M.D., as identified by the appellant.  The 
file does not contain any VA treatment records or terminal 
hospital/clinic records (the veteran died at his residence).  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the appellant 
has not identified any additionally available evidence for 
consideration, and as no additional evidence remains to be 
obtained, no further assistance to the appellant is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in August 2003, the RO denied service 
connection for the cause of the veteran's death on grounds 
that his cause of death (acute myocardial infarction) was not 
due to or aggravated by his military service.  The RO 
determined that the condition causing the veteran's death was 
not shown in service or within one year of his military 
discharge, and that there was no evidence to show that it was 
related to his military service.  

In a letter, dated in August 2003, the RO notified the 
appellant of the adverse determination and of her procedural 
and appellate rights.  The notice included the appellant's 
right to appeal the adverse determination by notifying the RO 
of her intention within one year from the date of the letter.  
As the appellant did not indicate her disagreement within 
allotted timeframe, the rating decision by the RO in August 
2003 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
August 2003 is summarized as follows.  

Documentation from a United States service department 
verified in April 2003 that the veteran's active military 
service consisted of service with the New Philippine Scouts 
from July 1946 to May 1949.  The file contains numerous 
submissions of Philippine records showing that the veteran 
served in the Philippine Commonwealth Army/USAFFE beginning 
in 1941, was recognized as a prisoner of war during 1942, and 
had guerrilla service from 1944 to 1945.  However, in an 
October 1998 decision, the Board determined that the U.S. 
Department of the Army had certified that the veteran had no 
service as a member of the Philippine Commonwealth Army 
(USAFFE), including the recognized guerrillas, in the service 
of the United States Armed Forces, as claimed by the veteran 
and the appellant.  

Service department records indicate that the veteran's 
service medical records are unavailable and possibly lost, as 
they were reportedly in an area at the National Personnel 
Records Center in St. Louis, Missouri, which was involved in 
a fire in 1973.  

Private medical records indicate that on a clinical record 
dated in March 1997, the veteran was diagnosed with angina 
pectoris, complete right bundle branch block (1st degree AV 
block), and a genitourinary tract infection.  In a statement 
dated in May 1997 from the Republic of the Philippines, 
National Center for Mental Health, it was certified that the 
veteran was hospitalized from August 1942 to September 1942 
for malaria, anemia, and moderate beriberi with bronchitis.  
A medical certificate and inpatient treatment records dated 
in November 2002 from the Urdaneta Sacred Heart Hospital 
indicated that the veteran was hospitalized that month with 
diagnoses of chronic laryngitis, osteoarthritis, Koch's 
pulmonale, impaired vision due to cataract, and a heart 
condition manifested by a complete right bundle branch block 
and first degree AV block as shown by an ECG.  The veteran's 
death certificate as issued by the Office of the Civil 
Registrar General lists the cause of death in March 2003 as 
acute myocardial infarction.    

Current Claim to Reopen 

As the unappealed rating decision in August 2003 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In November 2004, in response to a letter of October 2004 
wherein the RO informed her as to how to reopen her claim, 
the appellant submitted a statement and additional evidence 
in the form of a joint statement of former neighbors of the 
veteran.  This submission was received as an application to 
reopen the claim for entitlement to Dependency and Indemnity 
Compensation (DIC).

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

VA laws and regulations provide that a death will be 
considered to result from a service-connected disability when 
the evidence establishes that disability which is causally 
related to service was either a principal or contributory 
cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to constitute 
a principal cause of death, it must be shown to be the 
primary cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to constitute a contributory cause of death, it 
must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; 
aided or lent assistance to the production of death; or 
resulted in debilitating effects and general impairment of 
health to an extent that would render the veteran materially 
less capable of resisting the effects of other disease or 
injury causing death, as opposed to merely sharing in the 
production of death.  38 C.F.R. § 3.312 (c).  Although there 
are primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a 
reasonable basis to hold that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c).

Analysis

The additional, nonduplicative evidence presented since the 
rating decision in August 2003 consists of medical records 
from a private physician and statements of the appellant and 
neighbors who knew the veteran.  

The private medical records from O.T., M.D., which were 
received in March 2005, certify that the veteran was 
hospitalized in November 2002 for ischemic heart disease, 
osteoarthritis, Koch's pulmonale, and chronic laryngitis.  A 
treatment record of that hospitalization shows complaints of 
chest pain, sore throat, and hoarseness of voice.  Such 
evidence appears to be redundant of evidence previously 
considered.  

The statements of the appellant are to the effect that the 
cause of the veteran's death was related to his military 
service, particularly to his service with the USAFFE and as a 
prisoner of war.  She argues that the veteran had rendered 
valid military service during World War II to qualify her for 
VA death benefits.  She claims service connection through 
direct and presumptive means.  Such evidence appears to be 
redundant of evidence previously considered.  

In a joint statement, received in November 2004, neighbors of 
the veteran indicate the following:  that the veteran served 
in the Philippine Commonwealth Army in 1941 and was 
subsequently inducted into the USAFFE; that he was a prisoner 
of war during 1942; and that upon arriving home after his 
captivity the veteran was suffering from malnutrition and 
beriberi, which was manifested by swelling of his lower 
extremities.  Such evidence does not appear to be redundant 
of evidence previously considered.  

Whether or not the medical records and statements of the 
appellant and neighbors, as described above, are redundant of 
evidence previously considered by the RO in August 2003, such 
evidence is not material because it does not relate to the 
unestablished fact necessary to substantiate the claim (i.e., 
medical evidence showing that the condition causing his death 
(acute myocardial infarction) was due to or aggravated by his 
military service).  In short, the evidence added to the file 
since the previous denial in August 2003 is not new and 
material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The appellant and the 
veteran's neighbors, although competent to report on the 
veteran's symptoms, are nevertheless lay persons without 
medical training and are not competent to relate those 
symptoms to a particular diagnosis or specific etiology; 
consequently their statements do not constitute medical 
evidence to reopen the claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim is not reopened. 


							(The Order is on the next 
page.)





ORDER

As new and material evidence has not been received, the claim 
of service connection for the cause of the veteran's death is 
not reopened, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


